Citation Nr: 1341037	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   Jurisdiction of these matters is with the RO in Denver, Colorado.

In October 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the petition to reopen the claim for service connection for hearing loss, the Veteran was provided a VA examination in November 2010 and then an addendum opinion was obtained in April 2012.  In the November 2010 VA opinion, the VA examiner indicated that he did not have the claims file for review.  The examiner noted that the hearing test results were inconsistent and unreliable and that the Veteran needed to be re-tested.  In addition, the VA audiologist noted that an ear, nose, and throat (ENT) evaluation was needed because the Veteran's hearing loss may be related to a medical issue and not noise exposure in service.  Then, in April 2012, the claims file was forwarded to a different audiologist who opined that based on the Veteran's discharge audiogram indicating normal hearing status bilaterally with no significant threshold shift in either ear, the Veteran's hearing impairment observed at the November 2010 VA examination was not the result of military noise exposure.   

The Board finds that the April 2012 VA opinion is inadequate for several reasons.  First, the November 2010 VA audiologist clearly set forth that the Veteran should be afforded an ENT examination to determine the etiology of his current hearing loss, which has not yet been accomplished.  Second, the April 2012 VA audiologist relied on findings that the prior examiner found unreliable.  Third, the basis for the VA examiner's unfavorable opinion, that there was an absence of shifts in hearing during service is flawed.  The absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Service connection for bilateral hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The Board finds that the Veteran should be provided an ENT examination, and additional audiometric testing, to determine the nature and etiology of bilateral hearing loss.  

With regard to the claims for service connection for prostate and colon cancer, the Veteran contends that those conditions are related to radiation exposure during service as a tail gunner where he was in close contact with a nuclear bomb.  However, in March 2011, the VA Director of radiation and physical exposure provided a radiation review that considered the radiation dose exposure to the Veteran in service based on his duties as a defense missile checkout and equipment technician, which accordingly to his service personnel records is consistent with the Veteran's period of service after 1958.  However, service personnel records indicate that from February 1955 to August 1958, the Veteran served as a turret systems gunner while stationed in England.  It is at that time that the Veteran contends he was exposed to radiation from being in contact with the Mark 5 nuclear bomb.  He claims that he was a tall gunner on a B-45 and had to climb over a nuclear bomb to get into the compartment where he worked.  The Veteran has submitted articles in support of his contentions.  In addition, the Veteran has submitted August and September 2013 private medical opinions that "it was at least as likely as not that some of the radiation exposure from the Mark 5 nuclear bomb may have made the Veteran higher risk to develop prostate and colon cancers."

The Board finds that a new radiation dose estimate should be obtain as to how much radiation exposure a tail gunner would have received while serving in a B-45 crew from February 1955 to August 1958, carrying the Mark 5 nuclear bomb.  38 C.F.R. § 3.311(a) (2013).

The Veteran contends that his peripheral neuropathy of the upper and lower extremities is related to his prostate and colon cancer.  Therefore, adjudication of the Veteran's service connection claim for peripheral neuropathy must be deferred, as that issue is inextricably-intertwined with the service connection claims for prostate and colon cancer being remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.   Contact the Department of the Air Force, Medical Support Agency or Air Force Safety Center, and request that they attempt to provide a new dose estimate with the information provided above, which specifically considers the Veteran's exposure to radiation while serving as a turret systems gunner with close contact to the Mark 5 nuclear bomb from February 1955 to August 1958.  

2.  Then, forward the claims file to the Under Secretary for Health for preparation of the Veteran's probable dose exposure to radiation in service.  38 C.F.R. § 3.311(a)(2)(iii).  

3.  Then, refer the Veteran's case to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.311(c) regarding whether it is at least as likely as not that the Veteran's colon and prostate cancer resulted from exposure to radiation in service.  Consideration should be given to the private medical opinions dated in August and September 2013.  Any additional development warranted should be undertaken.  

4.  Schedule the Veteran for a VA ENT examination with an ENT medical doctor, and a contemporaneous audiology examination, to determine the etiology of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The ENT examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service, including exposure to acoustic trauma during service.  If it is determined that there is another likely etiology for bilateral hearing loss, that should stated.  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  In providing the opinion, the examiner should reconcile all VA medical opinions and medical evidence of record.  The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  For VA purposes, all VA audiological examinations dated June 30, 1966, or earlier, and all service department audiological examinations dated October 31, 1967, or earlier, are presumed to have been recorded under ASA standards.  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

